Exhibit 10.4



[group1logoa01.jpg]




Annual Executive Bonus Plan for UAB Motors Participações, S.A. - 2013


The 2013 annual bonus plan will be based on EBITDA in excess of the 2013
budgeted EBITDA for UAB operations. Once budget is achieved, a “pool” based on
10% of the excess EBITDA over budget will be available for division and
distribution to participating Officers and Managers at the discretion of the
Chairman/RVP Brazil.


Actual results will cover the period of March 1 through December 31, 2013 and
will be adjusted for GAAP reserves (NV, UV, AR, Parts and sales cut-off) and for
any one-time charges related to the acquisitions (i.e., prepayment penalties,
travel and IOF taxes).


Annual bonuses are usually paid once the Group 1 Corporate financials are
finalized and reviewed by the Audit Committee of the Group 1 Board of Directors.


Finally, bonus targets may be modified from year to year at the beginning of
each year.











